Citation Nr: 9935883	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for 
intervertebral disc disease.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral flat feet.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to a rating in excess of 40 percent 
for intervertebral disc syndrome and a rating in excess of 10 
percent for bilateral flat feet will be discussed in the 
remand portion of this decision.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records contain no findings 
referable to a psychiatric disability.

In a December 1997 statement the veteran reported stressors, 
which included witnessing many allied and German soldiers 
killed and severely wounded, as well as seeing civilian 
casualties, and experiencing the loss of Sargent H.  

The veteran underwent a VA compensation examination in 
February 1998 in order to determine whether he had service-
related PTSD.  The veteran described his personal and 
military history to the physician.

The veteran reported that he was a cannoneer in the Second 
Field Artillery Division during World War II.  He reported 
that he was in combat for several months.  He also reported 
that many people around him were killed.  He reported that 
the battery next to him was hit directly and a friend of his 
who was in the battery "exploded."  The veteran reported 
that he did not serve in Korea or Vietnam during those wars.  
He reported that he experienced flashbacks approximately once 
a month, which resulted in sweating, trembling, and sleep 
deprivation.  He reported that he experienced periods of 
"lapse."  Additionally, he reported memory loss, some 
isolation, and sleep disturbance which was related to 
prostate problems.  The veteran has had three marriages and 
currently resides with his third spouse.  

On examination, the pertinent diagnosis was anxiety disorder, 
not otherwise specified. 

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible. Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992).  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).

A claim of service connection for PTSD is well grounded where 
there is medical evidence of a current disability, lay 
evidence of an inservice stressor, and medical evidence of a 
nexus between service and the current PTSD.  Gaines v. West, 
11 Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. App. 128, 
136-137 (1997). 


Analysis

In the instant case there is competent evidence of inservice 
stressors.  The veteran's reports of combat are presumed to 
be credible for purposes of well groundedness.  Falk v. West, 
12 Vet. App. 402 (1999).  There is, however, no competent 
medical evidence of current PTSD.  The only competent 
evidence on the question of whether the veteran currently has 
PTSD, consists of the report of the February 1998 VA PTSD 
examination.  The February 1998 VA examination report does 
not contain a diagnosis of PTSD.  

While the veteran is competent to relate stressful events 
experienced during active service and post-service 
symptomatology, the veteran is not qualified to render a 
diagnosis of PTSD.  See Grottveit, 5 Vet. App. at 93 (holding 
that lay persons are not competent to render opinions as to 
medical causation or diagnosis); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

Since there is no medical evidence of current PTSD, the Board 
concludes that the claim for service connection for that 
disorder is not well grounded, and must be denied.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304(f).  The 
Board notes that the veteran has not reported the existence 
of records that could serve to render his claim well grounded 
and thereby trigger a duty to inform him of the need to 
obtain that evidence.  38 U.S.C.A. § 5103 (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 71 (1995).


ORDER

Service connection for PTSD is denied.  


REMAND

The veteran has presented well-grounded claims for increase 
within the meaning of 38 U.S.C.A. § 5107.  His assertions 
that the disabilities have worsened, serves to render the 
claims well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

In a March 1998 rating decision, the RO continued its 40 
percent evaluation for intervertebral disc disease, finding 
that the next higher evaluation, 60 percent disabling, was 
not warranted absent a showing of pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief from recurring attacks.  

The March 1998 rating decision relied upon the report of a 
February 1997 VA examination.  However, the report of that 
examination does not comment on the presence or absence of 
muscle spasm or ankle jerk.  

The RO has evaluated the veteran's bilateral flat feet under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).  Under this 
section, moderate pes planus manifested by the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet 
warrants a 10 percent evaluation.  The next higher 
evaluation, 30 percent, is provided for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  Pronounced bilateral pes planus, 
with marked pronation, extreme tenderness of the plantar 
surface of the foot, marked inward displacement, and severe 
spasm of the tendo achillis on manipulation, which is not 
improved by orthopedic shoes and appliances, warrants a 50 
percent evaluation.  Id.

The veteran was afforded a VA examination for his pes planus 
in February 1998. This examination, however, did not report 
the presence or absence of some of the criteria necessary to 
evaluate the veteran's pes planus.  For instance there was no 
reported finding as to whether the veteran experienced 
accentuated pain on use and manipulation.  There were no 
specific findings as to whether the veteran experienced 
swelling or had callosities.  The examination report does not 
comment on the presence of any functional impairment as is 
envisioned in 38 C.F.R. §§ 4.40, 4.45 (1998).

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
intervertebral disc disease and pes 
planus.  The RO should take all necessary 
steps to obtain any of those records not 
already part of the claims folder, and 
associate them with that folder.  The RO 
should secure all VA treatment records.

2.  The veteran should be afforded VA 
neurologic and orthopedic examinations, 
in order to determine the severity of his 
service connected low back disability.  
All suggested studies should be 
performed.  The claims folder should be 
reviewed prior to completing the 
examinations.  The examination reports 
should include a thorough description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  All findings should be 
recorded in detail, including any 
indications of neurological or orthopedic 
impairment.

Additionally, each examiner should 
address the following:

To what extent does the service-connected 
low back disability causes weakened 
movement, excess fatigability, and 
incoordination?

To what extent is pain visibly manifested 
on movement and what is the extent and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the service- 
connected disability; and the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service- 
connected disability?

Each examiner should also comment on 
whether there are other objective 
indications of pain and its extent.

Each examiner should carefully elicit all 
of the veteran's subjective complaints 
concerning his low back disorder and 
offer an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint, including pain.  

3.  The veteran should also be afforded 
an appropriate examination to evaluate 
the current severity of his pes planus.  
The claims folder should be reviewed by 
the examiner prior to completing the 
examination.

The examiner should comment on the 
presence or absence of pain on 
manipulation, callosities, indications of 
swelling on use, spasm of the tendo 
achillis, the extent and nature of any 
deformity, and whether the disability is 
improved by orthopedic shoes or 
appliances.

The examiner should also determine 
whether the pes planus is manifested by 
weakened movement, excess fatigability, 
or incoordination. Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, following compliance with all procedures relative 
to the processing of appeals, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

